Earl Warren: Mr. Davis you may continue.
Oscar H. Davis: Mr. Chief Justice may it please the Court. In deciding whether petitioner is the type of party member who was deportable under the 1952 provisions of the Immigration Act, I think we and the Court have to bear in mind that this was not a new statute. That it was a combination of the statutes which had began in 1917 and that was a long history of -- of judicial and administrative interpretation of that statute and that this Court itself has passed upon that issue in various cases. Going to this Court's decision in the Harisiades case, that case involved three different people, Harisiades, a Mrs. Coleman and the Mr. Mascitti. The record of relationship to Mrs. Coleman which is summarized by Justice Jackson in his opinion for the Court and which is of course more fully set forth in the -- in the record before the Court indicates that she was a rank and file member with far less if you want to call it activity than the petitioner in this case. When you get to the Galvan case, he had no more activity, no more what you might call awareness of the theoretical underpinnings of the Communist Party than the Petitioner in this case. The fact is, that the statute and its predecessors have not been interpreted judicially and certainly not by Congress nor administratively from 1917 on to require any knowledge of what you might call Communist Party theory, Marxism-Leninism. This deportation statute of course is what I'm talking about. Rather, Congress has been -- has been trying to deport people who were party members in the ordinary sense who were active in the party and the day to day work of the party who were the doers of the party as were whether they were Theoreticians or not. Galvan was not a Theoretician, Mrs. Coleman and Mascitti in the Harisiades cases were not the theoreticians. Mrs. Coleman didn't purported not even to know who Joseph Stalin was. “He is a Russian”, she said. “Is he a Russian?” And the answered to the question, “Do you who Joseph Stalin is?” The important thing as far as Congress has been concerned, as far as this Court is concerned, why is that person, a member of the Communist Party, as distinguished from some other organization. And was he or she a member of the Communist Party in the ordinary sense in which somebody is a member of the party, knowing that it is a party and that of course, we believe is what -- what petitioner did here.
Speaker: How many people have been deported under this statute overall, do you know?
Oscar H. Davis: It's hard for me to know all the figures Mr. Justice Harlan, but between 1920 and 1950 there were 200 we know that. I've only gotten the figures for the last three years for the years 1955 to 1959, the fiscal years, 42 were deported. They are now pending 246 cases administratively and 16 are in the courts, so that 42 were actually deported. The Court had in the Nestor case at the last session case of a man who was actually deported, There were 42 actually deported in the years 1955 to 1959. There are now pending 246 administrative cases and 16 cases in the courts.
Tom C. Clark: You mean a Communist Party membership deprive to determine the extra stay, is that what you're talking about?
Oscar H. Davis: Prior to the time this Act, yes. Yes, that's what I'm -- I'm talking about.
Tom C. Clark: That's what the figures you will give.
Oscar H. Davis: No, to figure -- the 200 figures were not that. The 200 figures include both the 200 from 1920 to 1950 include both present members and past members. That those figures --
Tom C. Clark: How are they divided?
Oscar H. Davis: I don't know that Mr. Justice Brennan.
Tom C. Clark: What was the Thirteenth?
Oscar H. Davis: Pardon me?
Tom C. Clark: What are your figure --
Oscar H. Davis: 42 or -- have -- were actually deported in the fiscal years 1955 to 1959.
Felix Frankfurter: You mean they were the 200 figure contends those who now were found to the communists at the time of the determinations were found to be members as against those who would comply to have had it.
Oscar H. Davis: Not exactly Mr. Justice Frankfurter.
Felix Frankfurter: Then (Inaudible)
Oscar H. Davis: Yes. As you know that until Kessler against Strecker was decided in 1939, the service believed that the statute applied to past people --
Felix Frankfurter: Yes.
Oscar H. Davis: -- past time as party membership. The 200 includes both those who were determined to have been members in the past and those who were determined to be members at the time the deportation proceeding was instituted. That 200 from 1920 to 1950 includes both categories but the later category that I gave afterwards includes only members who were in the past.
Felix Frankfurter: That's what I meant to ask.
Oscar H. Davis: Yes.
William J. Brennan, Jr.: So how many were --
Felix Frankfurter: -- only include those at the time of the deportation decision were found to be members, correct?
Oscar H. Davis: Which figure are you giving Mr. Justice?
Felix Frankfurter: The 240 includes both --
Oscar H. Davis: 200 -- 200 includes both.
Felix Frankfurter: Includes both those who at the time of the deportation determination were found to be members.
Oscar H. Davis: And also --
Felix Frankfurter: And whereas --
Oscar H. Davis: That's right.
Felix Frankfurter: -- those who have some previous one the --
Oscar H. Davis: Yes, and I have no breakdown on it.
Felix Frankfurter: All right.
Tom C. Clark: What (Inaudible)?
Oscar H. Davis: The 42 are people who have been actually deported in the four past fiscal years, 1955 to 1959 for past membership in the Communist Party. That is precisely the same as this petitioner.
Tom C. Clark: Have there been pending --
Oscar H. Davis: Pardon me?
Tom C. Clark: There are cases pending (Inaudible)
Oscar H. Davis: 246 are pending administratively. And 16 are in various courts.
Felix Frankfurter: I take it, we don't have to determine. We don't have to determine whether those deportations enhance the security (Inaudible)
Oscar H. Davis: No. If -- if I would have a chance to reargue the constitutional question I would of course say that that is the function as this Court has said of Congress and not of the Court. But the Court as I said in the Harisiades and the Galvan case as well as the lower courts have indicated that the type the -- the membership of this -- the type of membership which this petitioner had was sufficient for -- for purposes of the act and the lower courts have construed the statute both before the Rowoldt case an after the Rowoldt case. In our brief, we refer to several decisions of the Court of Appeals after the Rowoldt decision. And if the Court will read the opinions of those cases they will see that the type of that activity which those aliens engaged in was no different in substance or in some cases it was little more -- there was some case that was greater in point and some cases are less in point than they -- than this -- this petitioner here.
Earl Warren: What distinction do you make Mr. Davis between the Galvan case and the Rowoldt case on the facts?
Oscar H. Davis: The distinction I made Mr. Chief Justice is that in the Rowoldt case where the Court had only Rowoldt's own statements before them and nothing else; that it was not satisfied that Rowoldt joined the Communist Party has a party, as a political party. It wasn't satisfied that he hasn't joined it -- that he didn't join it solely for -- for -- to gain his own livelihood, as if he were a -- a method of obtaining a necessities of life. Now, that was not true of Galvan and it is not true of this petitioner here. This petitioner was an active party member. He was a -- a member of the executive board of his branch -- of the executive board of his branch, he went to this Plenum in -- in Aberdeen, Washington and on page 12 of the supplemental record, the witness Wilmot testifies went on at the Plenum in summary. And what went on was a discussion of the activities of the Communist Party particularly he say -- he said, “In relation to promoting the party in the lumber industry.” In other words, they were carrying on the activities which the Communist Party was carrying on as a party in that region at that time. To us it makes no difference whether petitioner here was a theoretician or understood Marxism-Leninism. Congress wanted to get those who were the supporters, the doers, the -- the active helpers as well as those who were might call the party theoreticians. In fact, when Congress passed the statute in 1940, which overruled Kessler against Strecker it didn't overrule, it changed the law which had been laid down in Kessler against Strecker. As the Court will remember Kessler and Strecker, the court held that until they said, Mr. Justice Roberts for the Court said, ‘Unless we are given a more specific indication by Congress, we will not hold that a man who has been a member of the Communist Party no matter how far in the past or for how shorter time will be portable under the statute and may held that the statute related only to present the membership in the party.” In 1940, Congress changed that and the -- and the committee reports are explicit. They say in obvious reference to the language of the Kessler against Strecker opinion that a person is deportable for no matter how for membership, for no matter how shorter time or how far in the past so long as it was after the date of entry. No matter how far in the past or how short the time and in the Harisiades case, the Court have reported three aliens one of whom left the party in 1929 and the other two in 1939. I might say that the leaving of the party in 1939 may have some other significance, we don't know because as the Court pointed out on the Harisiades case, the Communist Party at that time gave instructions after Kessler against Strecker had been decided, that all aliens were to leave the party so they would no longer be subject to deportation. And there been a large number of cases involving leaving the party in 1939. I think more cases involved that one year than any year that I'm familiar with and of course, this petitioner left the party according to the record in 1939. As I've indicated, it makes no difference how shorter time under a congressional mandate the man was a member of the party. And of course, as the Court has twice held upon the Harisiades and Galvan and I think quite correctly under the history and stretcher statute, it doesn't require any knowledge by the alien of the unlawful or objectives of the Communist Party that advocates the overthrow the Government by force and violence. Congress has been so insistent upon the deportation of present and past members of the Communist Party that in 1950, it refused to apply the suspension provisions to persons in this category at all. They were not suspendable at all. In 1952, in one of the perhaps few alleviating portions of the McCarran-Walter Act suspension was granted to people in this category. But Congress retained for itself the final say and it required a 10-year period of good conduct before it took a man to even be eligible to deportation. What I mean by that is this; Congress provided with respect to certain types of deportable aliens. That if the Attorney General certified that the man was -- should be -- should have his deportation suspended that went into effect unless one House of Congress affirmatively acted contrary to it. And in some cases, and most to those cases they provided only for a five-year period of good conduct to just doing of the act which require the deportation. But with regard to the so-called ‘subversive aliens“ including past members of the Communist Party, it required a 10 year period of good conduct and provided that there should be no suspension of deportation unless both Houses of Congress affirmatively vote to suspend the deportation otherwise, the statute says, the Attorney General shall deport the alien. So, Congress has been strict. It has been very severe and it has reserved to itself the alleviating, the merciful power.
Felix Frankfurter: Have you -- have you any figures as to the rejections by Congress as to suspension by the Attorney General?
Oscar H. Davis: No, Mr. Justice, but I can get them if -- if --
Felix Frankfurter: Well, I was just curious.
Oscar H. Davis: No, I don't have those. Of course, as was pointed out, the question of suspension is not here --
Felix Frankfurter: I understand --
Oscar H. Davis: -- because it was not raised in its present litigation.
Felix Frankfurter: -- just general interest for the problem.
Earl Warren: You know whether or not there have been any, I -- I have no knowledge on this thing.
Oscar H. Davis: I think there have been some but I -- I really cannot say whether they've been many or not.
Felix Frankfurter: Yes. But isn't too difficult, just as a matter of interest.
Oscar H. Davis: Yes, I --I will try it again. Now --
Felix Frankfurter: Don't take too much time it isn't worth it for me at least.
Oscar H. Davis: Petitioner lacks his own to a suggestion inaccurately stated I think by petitioner's counsel which the Government made in a totally different area in the Smith Act criminal prosecutions relating to criminal prosecution for knowing membership in the Communist Party. That of course is a totally different statute subject to different constitutional restrictions with the totally different background. I would not think that -- that in the light this -- the history of this statute going back as I say, at least till 1920, well documented is the Court has indicated on the Harisiades and in the Galvan cases that there would be any possibility of carrying over into this statute which after all is about the latest modification of a whole series, a position applicable to a new statute never before judicially or not as far as the Membership Clause is concerned, never before judicially construed by this Court and resting on an entirely different constitutional basis. In any case, I would say that I venture the judgment that the standard which the Government gave in the Scale case would be met by this petitioner who was active, who was active in the party discussions and I won't repeat the all the things that I've said, he was an active party member, he was not a merely normal member. He was not an unconscious or an artificial or accidental party member. If I might take --
Earl Warren: Only thing there Mr. Davis that bothers me is that as I understood you in this case there -- there is nothing to indicate what kind of party activities it was he was engaged in? Now, they did have some -- some economic activities to -- to secure employment and so forth and would you make any distinction if he had been able to establish that those were the only party activities that -- that he knew about or participated in?
Oscar H. Davis: If he were a regular member who attended close meetings every week as this man did, and who participated in general discussions of the Communist Party program in the city of Portland, I would not make a distinction that the only -- the only particular activities that he personally participated in might be only of -- of some kind of economic program. On the other hand, if that was all that he did, if he was not a regular member, this man was a regular, weekly attending meeting perhaps even more than weekly, we don't know that because the record isn't explicit, but we do know that he attended party meetings weekly. We do know that he -- he did go to this meeting in Aberdeen and that I -- I would like to qualify the answer I gave to you before lunch, Mr. Chief Justice, to refer to the statement of what went on at the Plenum in Aberdeen because there it does indicate more explicitly what kind of activities they carried on and one of them was relations promoting the party in the lumbering industry. Now, we know that what the Communist Party did then and what probably is doing now is an effort to infiltrate into various activities, economic, industrial activities in order to promote its program. And as the witness said here, this being a lumbering state, most of our activities were directed at that industry in that meeting and though record isn't explicit as to -- to what this man did with respect to that, he was participating in this meeting which was just set before the program and we think that's sufficient.
Earl Warren: Well, bearing on that same -- same thing Mr. Davis, I understood you to say there were -- there were -- you recognized two kinds of membership. One that doesn't carve against the man particularly because probably isn't -- it isn't a knowing membership in all of the activities, and the other is where he is really a member of the party. Now, in this case as I understand it, there are no definite, there is no definite evidence against him that he -- he participated in -- in what were subversive activities and what he did was not defined and on the question of his membership, it apparently wasn't such a very important membership because he was paying dues at the rate of 25 cents a week. That was the criteria for his being in the organization and when he failed to pay his 24 cents a week, they dropped him for non-payment of dues. Now, would that have any bearing on whether he was of one of the other types of membership?
Oscar H. Davis: No, Mr. Chief Justice. The membership this man had in the party was no different perhaps stronger than that of the Galvan case. There was no showing that Galvan have participated in subversive activities. There was no showing that Mrs. Coleman or Michitti in the -- of two or three in the Harisiades case participated in subversive activities.
Earl Warren: If I remember correctly in Galvan, Galvan was the Chairman of the educational committee of the party.
Oscar H. Davis: Of --of a particular little unit. And this -- this man is a -- was a member of the Executive Board of the same type of unit and more than that, he was a top fraction member who attended the -- this Plenum that I've been describing. But there was -- there this, in most of these cases --
Earl Warren: Now, is there -- is there testimony in here that he -- he is positively or was positively a top fraction member?
Oscar H. Davis: Yes.
Earl Warren: Where -- where do we find that?
Oscar H. Davis: 11 and 16 of the supplemental record.
Earl Warren: Supplemental.
Oscar H. Davis: The word -- the word top fraction is actually used on page 16.
Earl Warren: 16?
Oscar H. Davis: 16.
Earl Warren: Let's see. Who -- what witness is that?
Oscar H. Davis: This is Wilmot.
Earl Warren: Wilmot and what did he say?
Potter Stewart: Page 13, the word top fraction is used.
Oscar H. Davis: Yes, you are right Mr. Justice.
Earl Warren: Where -- where did --
Oscar H. Davis: First is on 13. This is still the witness Wilmot about the middle of the page and we're still talking about this --
Felix Frankfurter: At the middle of the page?
Oscar H. Davis: May I make the point clear if you want to know that these are the anointed people, when I show up there, Mr. Mackie, they knew who we were. Then is it your contention of Mr. Mackie wasn't an ordinary communist, but that he was one the big wheels, is that correct? He belonged to what we called “the top fraction”. Question, “He is one of the top fraction in the Communist Party? Answer, “With the exception of what related to the waterfront activity” and it's repeated on page 16.
Hugo L. Black: Any evidence here as to what this part of the top fraction, if he ever made a speech?
Oscar H. Davis: No, there's no evidence that he made a speech.
Hugo L. Black: Did the evidence -- did he ever discuss any terms?
Oscar H. Davis: Yes. There is evidence that he discussed, there is.
Hugo L. Black: Where is it –
Oscar H. Davis: what?
Hugo L. Black: What did he particularly discuss?
Oscar H. Davis: Oh! Except for the -- except for the discussion with relation to Aberdeen that is at the Plenum which is on page 12 there is no specific reference to what he discussed except to test party activities in that area.
Hugo L. Black: Now, would you -- is there any place in here whether you defined what this Plenum is? I understood what you said.
Oscar H. Davis: Yes. It -- it --
Hugo L. Black: Where is it defined? I want to see it.[Laugh] I'm curious about it like some of the other justices.
Oscar H. Davis: On page 8 in the middle. Did you ever -- did you ever attend any meetings communist party outside the city of Portland which Mr. Mackie attended. He attended one in Aberdeen. What kind of a meeting was this? It was they called the Plenum. It was merely the port work that was carried on, plenum are fullness literally, it was the port work that was carried on by people in the northwest and then, there is further discussion on pages 12 and 13 of what this plenum and 14 of what this plenum was about and who attended it.
Felix Frankfurter: Mr. Davis, before you go on, I shouldn't interrupt you, you traced a little while ago the history of the legislation from the beginning at page -- to the interest of labor and (Inaudible) myself in words, did I find that history in In or where would -- is there any confirmation that is the whole --
Oscar H. Davis: Well, it --
Felix Frankfurter: (Inaudible)
Oscar H. Davis: Well, but --
Felix Frankfurter: -- the answer probably is no.
Oscar H. Davis: Well, I think it not. I would say that it is in the Government's briefs in -- in the Harisiades and Galvan, and Rowoldt cases. On the reargument in Rowoldt, we reprinted a compilation of our briefs in Harisiades and Galvan. So, I think that from our point of view, an appropriate history is in this -- in our supplemental brief for the respondent on reargument in the Rowoldt case.
Felix Frankfurter: Thank you very much.
Oscar H. Davis: And it's also contained in -- in large part in -- in that opinion of Mr. Justice Jackson in Harisiades and in your opinion to the Court in the Galvan case.
Felix Frankfurter: And they rely on that?
Oscar H. Davis: Yes, yes. I think -- I think that it's both accurate and authority. On the -- on the issue of -- of constitutionality the Court of course, knows that the issue has been here with respect to this statute twice before, once in Harisiades case which involve the statute which different in only one particular. It was precisely the same as this except that the statute there did not refer names of the Communist Party but only to the -- to an organization advocating to overthrow the Government and that proof had been introduced on that subject, and it was not contested but in all other respects, the past membership, the type of membership and so forth, the -- the case was precisely the same. In the Carlson case Carlson against Landon, decided the same day on March 1952 as the Harisiades case, the Court upheld the statute, this statute, the one naming the Communist Party with relation to present membership in the Communist Party. That case involved present membership and the Court upheld the statute with relation to present membership in the Communist Party. In -- in the Galvan case, in 1954, the Court upheld this statute with relation to past membership in the Communist Party. In the Rowoldt case, the majority of the Court do not reach it, the dissenters reaffirmed the validity of the statute as there applied. In the Bonetti case, though case went off on a -- on a non-constitutional on a statutory ground, there is a statement in the opinion of the Court by Mr. Justice Whittaker that if Bonetti had been a member of the party after entry, he would have been deportable under Galvan against Press decision. Five petitions have been filed since the Rowoldt, five petitions for certiorari have been filed in this Court, raising a constitutional issue since Rowoldt and they have all been denied and that does include the present case. It does include the prior petition on behalf Niukkanen.
Felix Frankfurter: I suppose the temptation was too strong for you not to refer to those five denials. I thought -- I suppose the temptation is too strong not to refer?
Oscar H. Davis: Well --
Felix Frankfurter: Not at the certiorari even though there were five of them.
Oscar H. Davis: Perhaps --
Felix Frankfurter: It goes on to study your facts.
Oscar H. Davis: Yes. The only issue that I really have time to discuss again, I think, the only one that perhaps needs in this discussion is the issue of bill of attainder. I think, it is important to point out to the Court, two cases in which it was claimed that a Congressional Deportation Act was a bill of attainder or free cases. The first one was the Chinese -- the first Chinese Exclusion case which was upheld in 130 U.S. in the Chinese Exclusion case, Chae Chan Pan. The briefs in that case indicate that a strong argument was made that that statute was a bill of attainder. In the Fong Yue Ting case, which involved none exclusion of Chinese but deportation, the brief both of the eminent lawyers Joseph. H. Choate and Maxwell Evarts and Mr. Hubley Ashton both raised the issue of bill of attainder which was rejected by the Court on the ground which it has followed ever since -- ever since the deportation is not punishment and -- and therefore, the bill of attainder does not apply. It was raised in the --
Hugo L. Black: If it were punishment, would it be a bill of attainder?
Oscar H. Davis: If it were punishment, I think not. Because, I think a bill of -- of attainder relates to punishment for past conduct by Congress and I think that this is not punishment for past conduct, but a decision by Congress that this type of person is not someone whom the country wants to -- to maintain.
Hugo L. Black: Well, then it wouldn't be punishment --
Oscar H. Davis: Well --
Hugo L. Black: -- you argue. I ask you, does an alien of this kind have a right to invoke any of the constitutional provision than if they had?
Oscar H. Davis: Well, I think that as far as -- as sending him out of the country is concerned classes which Congress can determine for sending out that he does not have the right to invoke as is has been authoritavely determined the Due Process Clause, the Bill of Attainder Clause, the ex post facto clause.
Hugo L. Black: Outside of that, is an alien barred from claiming the benefits of the Due Process Clause?
Oscar H. Davis: No. An alien in the country is not barred with respect to the procedure in determining his deportability or in respect to his life while he still remains here.
Hugo L. Black: I suppose Congress could not -- under that pass of law which would take away the man's (Inaudible) without a trial even though he's an alien.
Oscar H. Davis: Yes. That is been held in the Wong Wing case one of the early Chinese cases where they --
Hugo L. Black: (Inaudible) liberty?
Oscar H. Davis: Pardon me?
Hugo L. Black: How could they --
Oscar H. Davis: -- that they could not -- they could not -- that is --
Hugo L. Black: Yes. That's right.
Oscar H. Davis: You said they could not and I said --
Hugo L. Black: Yes.
Oscar H. Davis: -- it's been held in Wong Wing. Where --
Hugo L. Black: Suppose the Government would provide that suits for civil damages against aliens that could not be tried by jury, could they do that?
Oscar H. Davis: No. I don't think they do -- could. But --
Hugo L. Black: (Inaudible) the jury trial.
Oscar H. Davis: That's right. But the Court has consistently maintained for 70 years that with respect to the -- to consistently, on many occasions with the respect to the classification of what type of alien shall be sent out of the country and deported that is the matter for Congress. It's been replied to people on racial ground, Chinese. It is been applied to people in offensive other that through sickness people who could --
Hugo L. Black: I think it's -- I'm -- I'm not -- I think that is correct, but that's why you have to get to -- to -- is that they have a right to send an alien off with or without a trial and with or without any proceedings if Congress decides to do so.
Oscar H. Davis: No. Mr. Justice, this Court does not said that they can do it without any procedures, or that they -- all that I'm talking about here is about what's involved (Voice Overlap) --
Hugo L. Black: So, what about the (Voice Overlap) --
Oscar H. Davis: It --
Hugo L. Black: What about (Inaudible)
Oscar H. Davis: That was a -- a special kind of case.
Hugo L. Black: What's said now?
Oscar H. Davis: Yes. But in certain cases they could do. They -- they hadn't said that all aliens can be deported without any procedure. I'm talking only about the one issue, which is the only issue here there was nor procedural issue here. No --
Hugo L. Black: When they raised on it but the bill of attainder.
Oscar H. Davis: No. But there's no issue as to the procedure in the -- in the deportation process. No constitutional issue about the procedure and -- in the deportation process.
Hugo L. Black: And just the bill of attainder is perhaps, it designed as much to protect people in the right, procedural rights of any other part of the country.
Oscar H. Davis: Well, yes, yes. Excepting that Mr. Justice, I -- I meant yet that there is no claim that -- the trial here, the hearing here was on favor. They do raised the issue of bill of attainder. I think, it is been rejected by the Court at the beginning of the great series of cases on deportation legislation. It was reject to -- I think with relation to this particular statute in the Galvan case where it was argued and -- and briefed. And we think that the whole course of history goes against it, because the Court has consistently said, until the -- this very day that deportation is not punishment and the bill of attainder requires much more.
Earl Warren: Mr. Forer.
Joseph Forer: If the Court please, I think, Mr. Davis's version of the facts suffers from giving an unwarranted and wholly sinister interpretation to little pieces of irrelevant evidence that do not -- are not justified in bearing such an interpretation, if I may give one or two illustrations. Mr. Davis mentioned as a great significance the fact that Wilmot testified that -- that this alien, the petitioner knew where he was going. Now, if you look at page 15 of the supplemental record, you'll see the testimony on that and this is on cross examination of Wilmot and the lawyer asked me, “You say, you knew where you were going, do you think either Mackie, that's the petitioner, knew where he was going?” Answer, “I think, Mr. Mackie knew where he was going.” Question, “You just assumed that because you know he was a member of the Communist Party, is that right?” Answer, “He would have been permitted in the meetings.” It's perfectly clear that by Wilmot test anybody who went to Communist Party meeting knew where he was going.
Felix Frankfurter: Not when it was permitted to be present which is different.
Joseph Forer: Or was permitted to be present --
Felix Frankfurter: Well, that's a --
Joseph Forer: -- as a member --
Felix Frankfurter: -- can you go.
Joseph Forer: What?
Felix Frankfurter: I -- I sometimes had been -- as a kid, I was present at political meeting --
Joseph Forer: I'm talking about close meeting. Wilmot's testimony makes perfectly clear that he thinks that anybody who was a member of the Communist Party ipso facto knows where he is going. Now, I don't know what he means by that, but whatever significance it has, it has no more significance than factual testimony that the man was present at meetings of the Communist Party. Now, let's look at where he says about the top fraction? On page 13, question, “Then it is your contention that Mr. Mackie wasn't an ordinary Communist but that he was one of the big wheels, is that correct?” Answer, “He belonged to what we call the top fraction.” But he never says, leaving aside that he doesn't say what he means by the top fraction, he never says on when he faced the opinion that he belonged to the top fraction and the --
Felix Frankfurter: Well, did that cause argument clause?
Joseph Forer: What?
Felix Frankfurter: Was he asked that question in cross examination?
Joseph Forer: No. He wasn't asked that question on cross examination. He never says what he means by top fraction. As far as I can tell, but if your read over his testimony, he thinks that anybody who was a member of the Communist Party was a -- an anointed person and very important. Now, let's go back to page 15 on the question of the paper, and he's asked whether ever had any discussion with Mr. Mackie and the only discussion he remembers, he says, “I remember about the paper and its distribution.” Question was that, “Do you know where your newspaper office? Answer, “Yes.” Question, do you -- question, “Do you remember what was said about what's done in that particular occasion?” Answer, “Well it had to do largely with circulation.” That was a perfect place for people to come and sit and I don't attribute any great sinister significance to that. And I also attribute no particular significance to this plenum and I'm coming to that in a moment which is more than Mackie -- than this witness' testimony that 12 years before, somebody -- it saw this man at a Communist Party meeting. But if you look at page 8, where he mentions the plenum, he's asked, whether or not he ever attended any Communist Party meeting outside of Portland that Mackie attended? And he says, “Yes, one in Aberdeen.” They said, “What kind of meeting was this?” And this is -- this -- I don't, this -- as it seen to me to be terribly sinister important. Answer, “It is what they called a plenum.” It was merely your report of the work that was carried on. A plenum means of fullness literally, it was the report work that was carried on by people in the northwest. And then if you look at page 13, where it goes over it again, not 13 – 12, the only thing they could -- they asked in the purpose of meeting and he repeats in a rather colorful account that he says, everybody would get up and give -- give a glowing account of what they had done, there were more or less fabricating he says, and the only person he can remember, is a man by the name (Inaudible) speeches. There is no evidence that the petitioner made speeches. The evidence amounts to the fact that he went to party meetings if you accept that evidence. Now, let's take a look of the man that knew him, that really knew him and was a member of his -- his unit according to his testimony, what he said about him and you have a very different picture than what Knight said, look at page 29. Question, “Did Mr. Mackie in your presence ever advocate to overthrow of Government by force of violence or the use of the illegal means.” Answer, “No he never did.” Question, “Would you say to your knowledge that Mr. Mackie was one of those people who was more particularly interested or concerned with the problems that faced the country during to the depression such as unemployment and relief?” Answer, “I think very much interested than top of 29.” Question, “Was he what you would call one of the party intellectuals?” Answer, “What do you mean by that?” Question, “Was he very much on theory, political discussion?” Answer, “No.” Question, “He is more interested in bread and butter topics at the day, what to do for unemployment relief?” Answer, “I would say so, yes.” Question, “Was most of the activities (Inaudible) branch toward these specific problems?” Answer, “Yes they were,” Now look at the summary on page 30, in which the attorney asked the witness, if this the correct summary of Knight's testimony? Question, “You saw Mr. Mackie the number of meetings that you claim were close meetings to the Communist Party that he was not functionary of the party, that you yourself thought members the works of the Soviet Union is the educational chairman of that group but that Mr. Mackie did not participate any of the discussions that you held in that connection, that Mr. Mackie did not distribute literature and the Mr. Mackie never served under you -- under your direction in any capacity, and that as near as you know, Mackie never attended any Communist Party conventions, is that correct?” Answer, “Yes, that's right.” And then later on, “Is that correct summary of your testimony as far as I went?” He says, “Yes that's right.” Now, these are people who were testifying 12 years after the events and you're now always little pieces of unexplored odds and ends and I think the principal reason it wasn't explored was because the Rowoldt case had not been decided and people didn't understand that the nature -- of the activity and the significance of the membership was as important as Rowoldt later made clear. But the least the Board of Immigration Appeals could have done is before they had hatched to these little grids and drafts, as soon as they're kind of sinister significance that Mr. Davis gives to it, I think, completely unwarrantedly would be to reopen the record so they -- people could try the issue with some knowledge of what the issue was about at the time they took this testimony from Knight, from Wilmot at the time the petitioner testified. They didn't know what the interpretation is going to be that was given in Rowoldt.
Felix Frankfurter: Well evidently in Rowoldt, they knew what kind of facts to elicit which was the basis for the decision, wasn't it?
Joseph Forer: I -- I'm afraid, I didn't follow you.
Felix Frankfurter: I say in Rowoldt itself --
Joseph Forer: No.
Felix Frankfurter: -- which preceded the Rowoldt decision the facts were elicited on the base of which there was a decision.
Joseph Forer: No. That is -- that is not the -- that is not quite so, because Mr. Justice Frankfurter, in Rowoldt itself --.
Felix Frankfurter: (Voice Overlap) written that opinion.
Joseph Forer: No. I know, Your Honor, in Rowoldt itself, the facts which led you to write that opinion for the Court were not elicited by Rowoldt counsel, they weren't elicited at the deportation hearing. They were elicited at an interview prior to the hearing which the immigration service at which the immigration service questioned Rowoldt, and all they were tying to get form Rowoldt really was matters on which to deport him, they did not have any understanding that member, the word “member” was limited in the sense that the Rowoldt decision itself limited it and it's really a happenstance that evidence came out in Rowoldt.
Felix Frankfurter: I don't care what their legal interpretation was, that's for this Court and other Courts. What I'm saying that the facts were in the Rowoldt record and therefore, the argument that they're not in this record it's to me not very impressive.
Joseph Forer: Except that I say that the burden of proof is --
Felix Frankfurter: Well, that's a different story --
Joseph Forer: Well --
Felix Frankfurter: -- I understand that.
Joseph Forer: -- that the story I'm giving here is that the only facts you have in this record if you read them fairly is that you have a -- and disbelief the petitioner that you have rank and file enacted person who went to meeting --
Felix Frankfurter: And where is this argument?
Joseph Forer: -- paid dues have no political interest other than on the bread and butter matters. Now, I say that's a fair version of the facts and I say that his version to the contrary is not a fair version of the testimony.
Felix Frankfurter: I understand that argument --
Joseph Forer: And I say --
Felix Frankfurter: -- but I do not follow the argument that these alleviating or mitigating or minimizing factors couldn't have been brought by counsel because they didn't know what questions to ask.
Joseph Forer: They could have been brought up but they weren't.
Felix Frankfurter: All right.
Joseph Forer: And they couldn't have been brought out in this case because the witness testified (Voice Overlap) --
Felix Frankfurter: You said because they didn't have Rowoldt.
Joseph Forer: No, they -- they couldn't have brought it out --
Felix Frankfurter: -- understand, didn't you?
Joseph Forer: Yes and let me explain it now. They couldn't have brought it out from the witness because here the witness denied from the petitioner because here the petitioner denied he was a member. They -- if they had known Rowoldt they might have done a better job of cross examining the Governments --
Felix Frankfurter: You mean they --
Joseph Forer: That's all I'm driving at.
Felix Frankfurter: -- you mean that he might then have confessed that he was a Communist, but --
Joseph Forer: No, I don't mean that all. I don't meant
Felix Frankfurter: Is that what you mean?
Joseph Forer: No, I don't mean that at all. I mean that they -- if they had been aware about Rowoldt, they could oriented their cross examination of the Government witnesses in that direction, I don't see anything particularly startling about that.
Felix Frankfurter: I didn't say it was startling. I just didn't follow your argument.
Joseph Forer: Well, I'm -- I'm sorry if I wasn't clear but that's all I meant. Thank you.